         Case
         Case 1:20-cv-05878-CM
              1:20-cv-05878-CM Document
                               Document 180
                                        178 Filed
                                            Filed 10/14/20
                                                  10/13/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 2
                                                                     2
                                                                                                               -
BA f RD HOLM .., r.========:::;,                                                 Jeremiah C. Hollembeak
   ATTORNEYS      USDC SDNY
                   AT    LAW
          £ST 1 ft?J
                                                                                 1700 Farnam Srrccr
                                   DOCUMENT                                      Suire 1500
                                                                                 Omaha, NE 68102-2068
                                   ELECTRONICALLY Fll.,ED                        Tel: 402.344.0500
                                                                                 Fax: 402.344.0588
                                   DOC#:                    ,                    Dirccr: 402-636-8317

                                   DATE Fll.,ED:     10   14 \ Afla.o            jho!Jcmbcak@bairdho lm .com
                                                                                 www. bai rdholm.com
                                                                                 Also admirted in New York




October 13, 2020




VIA ECF

Honorable Colleen McMahon
Chief Judge
U.S District Court for the Southern District of New York
500 Pearl Street, Rm . 2550
New York, New York 10007

       Re:             J.T., et al. v. Bill de Blasio, et al., 20 CV 5878 (CM)

Dear Chief Judge McMahon:

         I am an attorney admitted to practice before the U.S. District Court for the Southern District
of New York, and I represent Defendant Omaha Public School District ("OPS") in the above-
referenced matter. I write to respectfully request an extension of time to file a responsive pleading
to the complaint. OPS was properly served with the complaint on October 1, 2020, so the deadline
to file a responsive pleading is October 22, 2020. I respectfully request that the deadline for OPS
to file a responsive pleading to the complaint be extended by twenty one days from October 22,
2020, to November 12, 2020.

        I understand the Court issued an Order to Show Cause on September 2, 2020, ordering the
Plaintiffs to brief the Court on the propriety of exercising personal jurisdiction over the out-of-
state school districts, and the Plaintiffs responded on September 11, 2020. The Plaintiffs'
response, however, comes nowhere close to showing that any other out-of-state school district,
including OPS, is subject to the Court' s personal jurisdiction. Additionally, the Plaintiffs'
complaint does not establish the Court' s subject-matter jurisdiction over their claims, it does not
establish that the Southern District of New York is a proper venue, and it fails to allege a plausible
claim against OPS. In light of these deficiencies, which are apparent on the face of the complaint,
OPS is preparing to submit a motion to dismiss under Rules 12(b)(1 ), (2), (3), and ( 6) of the Federal
Rules of Civil Procedure with an accompanying brief. An additional twenty one days to do so will
allow OPS to more fully and adequately brief the Court on the various grounds which merit
dismissal.




                               Providing Exceptional Legal Service Since 1873
          Case
                         ------------·-
          Case 1:20-cv-05878-CM
               1:20-cv-05878-CM Document
                                Document 178
                                         180 Filed
                                             Filed 10/13/20
                                                   10/14/20 Page
                                                            Page 22 of
                                                                    of 22


Honorable Colleen McMahon
October 13, 2020
Page 2


        This is OPS' s first request for an extension of time, and counsel for the plaintiffs consented
to the requested extension by email on October 12, 2020. As far as I can tell, the requested
extension would not affect any other scheduled dates.

       Thank you for your consideration of this request.

                                                   Respectfully submitted,



                                                   J emi     C. Hollembeak
                                                   FOR THE FIRM



                                         CERTIFICATION

       I certify that on October 13, 2020, I caused the foregoing Appearance of Counsel to be

filed on the docket in the above-captioned case through the Court's Electronic Case Filing (ECF)

System. In accordance with Section 9.1 of the SDNY Case Filing Rules & Instructions, service

was completed when such filing triggered an automatic notification of electronic filing of the

Appearance of Counsel to be sent to all counsel of record by electronic mail. This filing can be

accessed on the case docket via ECF.



DOCS/2543740.1
